          Case 1:21-cv-06622-LJL Document 39 Filed 08/20/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES SECURITIES AND EXCHANGE                             21-cv-6622 (LJL)
 COMMISSION,                                                          ECF CASE

                              Plaintiff,
                                                              ORDER EXTENDING
        - against -                                        TEMPORARY RESTRAINING
                                                                  ORDER
 MARTIN ADRIAN RUIZ, RAM FUND, LP, and
 CARTER BAIN WEALTH MANAGEMENT, LLC,

                              Defendants, and

 ROTHSCHILD MAGNUS FUND, LP, ISG CAPITAL
 LLC, and MISTER FARMS, LLC,

                              Relief Defendants.



       This matter is before the Court on the Show Cause Hearing held today, August 20, 2021

at 12:00 p.m., as ordered in the Court’s Temporary Restraining Order Freezing Assets and

Providing for Other Ancillary Relief, and Order Setting Preliminary Injunction Hearing (“TRO”)

(TRO at 13-14, Aug. 9, ECF No. 37.)

       Kenneth Stalzer and Stephen McKenna appeared for Plaintiff U.S. Securities and

Exchange Commission (“SEC”) at the Show Cause Hearing. Erwin Shustak and Robert Boeche,

Shustak, Reynolds & Partners P.C., appeared for Defendants Martin Adrian Ruiz (“Ruiz”) and

Carter Bain Wealth Management, LLC (“Carter Bain”). Defendant RAM Fund, LP (“RAM”),

and Relief Defendants, Rothschild Magnus Fund, LP, ISG Capital, LLC, and Mister Farms,

LLC, were not represented by counsel and did not appear at the hearing. Following the hearing,

at which neither the Court, nor the SEC objected to counsel for Defendants Ruiz and Carter Bain
           Case 1:21-cv-06622-LJL Document 39 Filed 08/20/21 Page 2 of 2




participating prior to entering an appearance in this matter, counsel entered appearances on

behalf of Defendants Ruiz, Carter Bain, and RAM, as well as for Relief Defendant Mister Farms.

        At the hearing, SEC Counsel and Counsel for Defendants (and now relief Defendant

Mister Farms), stated that the parties had agreed to extend the relief granted in the TRO and to

continue the Show Cause hearing until September 13, 2021.

        Rule 65(b)(2) states “[t]he [temporary restraining] order expires at the time after entry—

not to exceed 14 days—that the court sets, unless before that time the court, for good cause,

extends it for a like period or the adverse party consents to a longer extension.” Fed. R. Civ. P.

65(b)(2). Here, the parties agree that to avoid unnecessary costs, effort, and time and to not waste

judicial resources, the TRO should be extended. And, as to Relief Defendants Rothschild

Magnus Fund and ISG Capital, the Court finds good cause to extend the TRO as to them because

of their non-appearance.

        THEREFORE, by agreement of the parties and good cause being shown, it is ORDERED

that the TRO and relief stated therein is continued until 4:00 p.m. September 13, 2021, at which time

Defendants are ORDERED to show cause, if there be any, why this Court should not enter a

preliminary injunction extending the asset freeze and other ancillary relief entered in this Order until

final adjudication of this case on the merits. An initial pretrial conference is also set for 4:00 p.m. on

September 13, 2021. The hearing and conference will proceed telephonically. Parties are directed to

dial (888) 251-2909 and use access code 2123101.

        Dated: August 20, 2021


                                                 Lewis J. Liman
                                                 United States District Judge

                                                    2
